Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2018

                                      No. 04-18-00042-CV

                      Joseph M. ESPARZA and Volaire Jet Interiors, Inc.,
                                      Appellants

                                                v.

                                     Chad F. CHRISTIAN,
                                           Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2017CV03128
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        The parties have filed a Second Agreed Motion to Abate Appellate Deadlines pending
mediation. The parties request that we abate this appeal until July 14, 2018. The parties’ agreed
motion is GRANTED. It is ORDERED that the appellant file a motion requesting an
appropriate disposition of this appeal on or before July 14, 2018. TEX. R. APP. P. 42.1, 43.2; see
Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San Antonio 2001,
no pet.).


                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court